Per Curiam.
It is ordered that the Judgment and Order of Commitment made and given on or about the 25th day of January, 1956, by virtue whereof the applicant herein was committed to, and on January 29, 1956, received at the State Industrial School of the State of Montana, located at Miles City, Montana, be and the same is vacated and set aside as null and void, and the applicant is returned to the custody and care of his parents.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS, and BOTTOMLY, concur.